Citation Nr: 1142590	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-35 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the unreimbursed medical expense report with respect to calendar year 2005 was timely submitted.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 determination of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (VAROIC) in Philadelphia, Pennsylvania.  It has since been transferred to the RO in Pittsburgh, Pennsylvania.

On his October 2008 substantive appeal (VA Form 9), the Veteran indicated that he needed a representative.  Thereafter, in April 2009, the Veteran was sent a letter that included information on how to appoint a representative.  He did not respond.

In October 2008, the Veteran requested a hearing before the Board at a local VA office.  In June 2011, the RO in Pittsburgh, Pennsylvania scheduled the Veteran for his claimed hearing in September 2011.  A notice in the claims file reveals that the Veteran failed to appear for his scheduled hearing.  As such, the Board finds that all due process has been met with regard to the Veteran's hearing request.


FINDING OF FACT

The Veteran did not file an unreimbursed medical expense report or otherwise notify VA of his unreimbursed medical expenses for calendar year 2005 until April 2007.   

CONCLUSIONS OF LAW

1.  The Veteran was required to notify VA of his unreimbursed medical expenses for calendar year 2005 prior to January 1, 2007.  38 U.S.C.A. § 5110(h) (West 2002); 38 C.F.R. § 3.660 (2011).

2.  The 2005 unreimbursed medical expense report associated with the claims file in April 2007, was not submitted in a timely manner.  38 U.S.C.A. § 5110(h) (West 2002); 38 C.F.R. § 3.660 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

The Veteran has been provided with a statement of the case, which sets forth information regarding the criteria upon which it is determined whether unreimbursed medical expenses have been timely submitted.  The statement of the case advised the Veteran of the basis for denying a finding that unreimbursed medical expenses had been timely submitted.  The Veteran has been provided the opportunity to submit argument and has done so.  The Veteran's written statements, particularly the one dated in October 2008, show that he had actual knowledge of what was required to substantiate his claim.  On the basis of the record, the Board concludes that the requirements of the VCAA have been met because there is no indication that any additional relevant evidence exists that could be obtained or that any further notification is required.


II.  Analysis

In an August 2000 rating decision, the RO in Reno, Nevada granted the Veteran entitlement to nonservice-connected pension.

In April 2005, the RO in Reno, Nevada sent the Veteran a pension award letter that reflected payments that were assigned as of August 1, 2004, and December 1, 2004.

In October 2005, the Veteran submitted an improved pension eligibility verification report to the RO in Honolulu, Hawaii.

The RO in Honolulu, Hawaii adjudicated a service connection claim for the Veteran in December 2005.

In a February 2006 letter, the RO in St. Paul, Minnesota issued the Veteran his pension award letter, which included consideration for some medical expenses paid.  The Veteran was informed of how his medical expenses were calculated to arrive as his pension payments.

In April 2007, a letter from the Veteran and two medical expense reports were received at the Honolulu, Hawaii RO.  They were then received at the St. Paul, Minnesota RO a few days later.  In the letter, the Veteran indicated that he sent a medical expense report to the VA in Nevada in November 2006 but had received no response.  Therefore, he was faxing that report again.  He indicated that he was currently living in Thailand.  Included with that faxed letter were medical expense reports for the calendar years of 2005 and 2006.  The form related to calendar year 2005 was dated by the Veteran as of December 12, 2006.

In a June 2007 letter, the St. Paul RO informed the Veteran that it needed more information for the Veteran's 2005 and 2006 medical expense reports, as they were incomplete.

In December 2007, the Veteran submitted a more thorough report of his medical expenses for 2005.

In a December 2007 letter, the VAROIC in Philadelphia, Pennsylvania informed the Veteran that the deadline date for his 2005 medical expenses to be submitted was January 1, 2007.  Because they were not received until April 2007, no change was warranted in his VA pension.

In a July 2008 letter, the Veteran indicated that he originally submitted his 2005 medical expense report on December 12, 2006 to the Reno RO.  He indicated that he had called that RO two times during December 2006 for verification and was told that the office was backlogged.  When he called back in January 2007, as the RO had instructed him to do, he was informed that his claims file had been transferred to the RO in St. Paul.

A VA printout dated in March 2009 shows that the Veteran's claims file was located at the Reno, Nevada RO beginning in February 2000.  It was located at the Honolulu, Hawaii RO as of July 2005 and at the St. Paul RO as of January 2006.

In April 2009, the Veteran was informed that his claims file had been transferred to the Pittsburgh, Pennsylvania RO.

For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid.  Id.  Expenses deductible under this section include unreimbursed medical expenses.  38 C.F.R. § 3.272(g). 

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2011).  Pursuant to 38 C.F.R. § 3.660(b)(1) (2011), where pension payments were made at a lower rate because of anticipated income, pension compensation may be increased in accordance with the facts found but not earlier than the beginning of the appropriate 12-month annualization period if satisfactory evidence is received within the same or next calendar year.

Basic procedural rules of the Board provide that, in computing the time limit for filing a notice of disagreement or substantive appeal, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271   (1994), the Court applied this presumption of regularity to procedures at the RO.

In this case, the Board finds that the presumption of regularity applies with regard to the Veteran contending that he mailed his 2005 medical expense report in 2006.  Furthermore, if the Veteran's medical expense report was received at an RO that did not currently have his claims file, the presumption of regularity applies to the government officials having transferred it to the appropriate office as well.  Based on the evidence, as discussed below, the Board finds that the presumption of regularity is not rebutted in this case.

The Board acknowledges that several different ROs handled the Veteran's claims at certain points during the appeal period.  However, other evidence of record demonstrates that, even when evidence was received at an RO that did not currently have the Veteran's claims file, those records were then transferred to the correct RO, oftentimes within a matter of only a few days.  There is no evidence in the file that evidence was either not received from the Veteran or was not transferred to the correct RO in a reasonable amount of time.

Furthermore, while the Veteran lived part of his time in Thailand and part of his time in Hawaii, it is not clear from the record where he was located when he states that he mailed the medical expense report in 2006.  Nevertheless, the presumption of regularity applies to all government officials in discharging their duties, and this includes mail that arrives from foreign countries.

In addition, the Board notes that, when the Veteran faxed his 2005 report, which was received in April 2007, he indicated that he first mailed the document in November 2006.  However, a review of the document shows that it was dated by the Veteran as of December 12, 2006.  In later statements, the Veteran asserted that this was the date on which he initially mailed the 2005 medical expense report.  However, this contradiction in timing and other aspects of the Veteran's report impact the Veteran's credibility on this issue.

Regardless, without making a credibility determination as to the Veteran's allegation that he mailed his 2005 medical expense report on December 12, 2006, the Board finds that a review of the record does not produce clear evidence that rebuts the presumption of regularity in this case.  As such, the Board concludes that the Veteran's 2005 unreimbursed medical expense report was initially received by VA in April 2007, which was after the January 1, 2007 deadline.  As such, it was not timely, and the Veteran's claim must be denied.  38 U.S.C.A. § 5110(h); 38 C.F.R. § 3.660.


ORDER

The unreimbursed medical expense report with respect to calendar year 2005 was not timely submitted, and the appeal is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


